PER CURIAM
Granted. We find the district court abused its discretion by denying relators' exception of lack of personal jurisdiction as a sanction for failure to comply with discovery. See generally Horton v. McCary , 93-2315 (La. 4/11/94), 635 So.2d 199. Accordingly, the judgment of the district court is vacated and set aside insofar as it denies the exception as a sanction. The case is remanded to the district court for imposition of a less drastic sanction and for reconsideration of the exception of lack of personal jurisdiction on the merits.1

The district court's judgment is somewhat confusing because it denies the exception as a sanction but also purports to deny it on the merits. Without expressing any opinion on the merits of the exception, we find it appropriate to vacate the judgment of the district court in its entirety with regard to the exception and remand the matter for reconsideration of the exception.